             Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO
                                   ______________________

UNITED STATES OF AMERICA,

                 Plaintiff,
        v.                                                                               Case: 15-cr-02491
WJ

MICHAEL LIPPKE,

                 Defendant.

                      MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

        THIS MATTER is before the Court upon Defendant’s Motion to Reduce Sentence under

18 U.S.C. § 3582(c)(1)(A), filed February 12, 2021 (Doc. 39) (the “Motion”). Having reviewed

the parties’ briefings and the applicable law, the Court finds that Defendant’s motion is not well

taken, as Defendant has not established that extraordinary and compelling reasons warrant a

sentence reduction consistent with applicable policy statements issued by the Sentencing

Commission. See § 3582(c)(1)(A)(i). The Motion is therefore DENIED.

                                             BACKGROUND

        In January of 2016, Defendant Michael Lippke pled guilty to Possession of a Matter

Containing Visual Depictions of Minors Engaged in Sexually Explicit Conduct under 18 U.S.C.

§§ 2252(a)(4)(B) and (b)(2). See Docs. 30, 31. Pursuant to a Rule 11(c)(1)(C) plea agreement, the

Court sentenced him to 120 months’ imprisonment, which represented the statutory minimum in

light of his previous conviction.1 See Docs. 30, 38.




1
 Defendant was sentenced in 1994 for Receipt of Child Pornography and was sentenced to one-year of imprisonment.
PSR at ¶ 53.
                                                       1
              Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 2 of 10




        The Bureau of Prisons (“BOP”) now calculates Defendant’s release date, with credit for

time served and good time, as June 28, 2024. Doc. 41 at 2. This puts Defendant’s total detention

served at approximately 50% of his total imprisonment term. Defendant also faces a five-year term

of supervised release with mandatory special conditions due to the nature of his conviction. Doc.

38 at 3, 7.

                                               LAW

        “Generally, a federal court may not modify a term of imprisonment once imposed.” United

States v. Wilson, 493 F. App’x 919, 921 (10th Cir. 2012) (citing Dillon v. United States, 130 S. Ct.

2683, 2687 (2010)). However, Congress has provided a limited exception to this rule and allowed

for certain, rare “compassionate release” sentence modifications under § 3582(c)(1)(A). Before

the First Step Act of 2018 was enacted, only the Bureau of Prisons (“BOP”) could seek

compassionate release. First Step Act of 2018, Pub. Law 115-391, 132 Stat. 5194, 5239 (Dec. 21,

2018). As amended, § 3582(c)(1)(A)(i) now permits a court to consider a compassionate release

motion filed by a defendant if “the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or after “the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]”

        Once a defendant has satisfied the exhaustion requirements, a court may review his motion

for sentence reduction under the Policy Statement of § 3582(c)(1)(A)(i), which requires a court to

first consider the following factors set forth in 18 U.S.C. § 3553(a):

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant; (2) the need for the sentence imposed to reflect the seriousness of
        the offense, to promote respect for the law, and to provide just punishment for the
        offense; to afford adequate deterrence to criminal conduct; to protect the public
        from further crimes of the defendant; and to provide the defendant with needed
        educational or vocational training, medical care, or other correctional treatment in
        the most effective manner; (3) the kinds of sentences available; (4) the kinds of
                                                 2
            Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 3 of 10




       sentence[s] and the sentencing range established for [the offense] . . . (5) any
       pertinent policy statement; (6) the need to avoid unwarranted sentence disparities
       among defendants with similar records who have been found guilty of similar
       conduct; and (7) the need to provide restitution to any victims of the offense.

       18 U.S.C. § 3553(a); see also USSG § 1B1.13, Reduction In Term Of Imprisonment Under

18 U.S.C. § 3582(c)(1)(A) (Policy Statement), cmt. n.1 (Nov. 2018) (A court must first consider

the factors set forth in 18 U.S.C. § 3553(a)).

       After conducting an analysis on the above requirements of § 3553(a), a court may reduce

a defendant’s sentence if it determines that:

       (1)    (A) Extraordinary and compelling reasons warrant the reduction; or
              (B) The defendant (i) is at least 70 years old; and (ii) has served at least
              30 years in prison pursuant to a sentence imposed under 18 U.S.C. §
              3559(c) for the offense or offenses for which the defendant is
              imprisoned;
       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and
       (3) The reduction is consistent with this policy statement.

       § 1B1.13. To determine that “the [D]efendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g)” a court must consider (1) the

nature and circumstances of the offense charged, (2) the weight of the evidence against the

defendant, (3) the history and characteristics of the defendant, and (4) the nature and seriousness

of the danger to any person or the community if defendant was released. § 3142(g).


                                          DISCUSSION

       I.      Exhaustion of Administrative Remedies

       The Government concedes that Defendant has exhausted his administrative remedies, so

the Court will not belabor its discussion on this point. Defendant appears to have submitted his

request for compassionate release to the warden of the FCI Englewood prison facility

(“Englewood”), and such request was denied on October 23, 2020. Defendant appealed the denial

                                                 3
          Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 4 of 10




on November 19, 2020, which appeal was also denied on December 10, 2020. While it is unclear

when Defendant filed his initial request, 30 days have lapsed since his appeal was denied, so it can

be assumed that 30 days have also lapsed since his initial request. Accordingly, Defendant has

exhausted his administrative remedies for purposes of § 3582(c)(1).

       II.     18 U.S.C. § 3553(a)

       The Court will not undergo an analysis for each individual factor set forth in § 3553(a), but

considers factors (1), (2), (4), (6) and (7) relevant to Defendant’s Motion. The nature and

circumstance of the offense and the history and characteristics of Defendant do not weigh in his

favor. Defendant has admitted to a long-term addiction to child pornography, Doc. 39 at 15, a

serious offense under the law, and has been convicted for possessing child pornography once

before. Id. at 15-16; PSR ¶ 53. Defendant’s addiction even led him to various recovery programs

for sex and pornography addiction. PSR ¶ 27. There is a need for Defendant’s cumulative sentence

to reflect the seriousness of this crime, and allowing its non-violent nature to persuade the Court

in favor of a sentence reduction does not “afford adequate deterrence” to such conduct. §

3553(a)(2)(B). Defendant was already given a statutory minimum sentence in light of his previous

child pornography conviction and a reduction in Defendant’s sentence would result in an

unwarranted sentence disparity among other defendants convicted of similar conduct, which again

diminishes the important deterrent effects of imprisonment. See id. Only the seventh factor weighs

in Defendant’s favor—the need to provide restitution to victims. While possession of child

pornography is certainly not a victimless crime, Defendant did not engage in predatory behavior

directed at an individual minor. Nevertheless, taken together, the factors set forth in § 3553(a)

weigh against granting Defendant’s motion.




                                                 4
            Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 5 of 10




        III.    Extraordinary and Compelling Reasons

        Now the Court turns to the substantive requirements of § 3582(c), which charge the Court

with determining whether “extraordinary and compelling reasons . . . consistent with applicable

policy statements issued by the Sentencing Commission” justify the reduction that Defendant

seeks. § 3582(c)(1)(A). Specific factors to be considered include (1) the defendant’s medical

condition, (2) the defendant’s age, (3) exceptional family circumstances, and (4) any other reason

“[a]s determined by the Director of the Bureau of Prisons.” § 1B1.13, App. Note 1. Defendant

asks the Court to reduce his sentence to time-served due to (1) the potential spreading of COVID-

19 at Englewood in conjunction with his age (76), hypertension, dementia, skin cancer, gout and

hypothyroidism,2 Doc. 39 at 2-3, and (2) his wife’s age (82), incapacitation and medical conditions.

Id. at 2.

        Defendant believes that his age and health conditions are “extraordinary and compelling

reasons” under the statute because age, hypertension and cancer may exacerbate the symptoms of

COVID-19 if the virus is contracted. This argument, however, runs afoul of the plain language of

the policy statement set forth by the Sentencing Commission. See § 1B1.13, cmt. n.1(A). It

similarly fails under the Court’s analysis of Defendant’s condition as it applies to the catch-all

policy statement set forth in § 1B1.13, cmt. n.1(D).

        Section 1B1.13, cmt. n.1 holds that “extraordinary and compelling reasons” include certain

categories of “serious physical or medical conditions” which “substantially diminish[] the ability

of [a] defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” It is important to note that the applicable provision is

written in the present tense: “The defendant is suffering” from a condition “that substantially



2
 The Government states that Defendant has hypertension, gout, hypothyroidism and dementia, but his dementia is
mild and his skin cancer is “resolved.” See Doc. 41 at 9 (citing USAO Ex. 3 at 8, 23 (2020 Medical Records)).
                                                      5
          Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 6 of 10




diminishes” his ability to provide self-care. § 1B1.13, cmt. n.1(A)(ii). Here, however, Defendant

bases his request on the speculative claim that if he were to contract COVID-19 for the second

time, he may have a persistent inability to provide self-care. Therefore, because Defendant’s age

and present condition has not hindered his self-care capabilities absent a COVID-19 infection, the

Court would have to come to the illogical conclusion that Defendant’s ability to provide self-care

has been diminished as a mere result of the anxiety that COVID-19 may affect him unusually in

order to grant his request pursuant to § 1B1.13, cmt. n.1(A). See United States v. Young, 2020 U.S.

Dist. LEXIS 202543, at *12 (D. Kan. 2020) (finding that subsection (A) of § 1B1.13 did not apply

because the defendant with health conditions would potentially not be hindered in his ability to

provide self-care “unless and until” he contracts COVID-19). Even if the commentary provided

for the possibility of a potential loss of the ability to provide self-care, which it does not,

Defendant’s medical conditions are not “extraordinary.” As the Government notes, none of

Defendant’s medical conditions definitively put him at risk for contracting any “severe” illness

from COVID-19. Doc. 41 at 10 (citing People with Certain Medical Conditions, Centers for

Disease      Control      and      Prevention        (“CDC       list”)    (Feb.      22,     2021)

(https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html) (last accessed Mar. 2, 2021)). The only alleged illness Defendant suffers from

that is listed in the CDC list as placing an individual at “increased risk of severe illness” is his

cancer, which, based on BOP records, is “resolved.” See Doc. 41 at 9 (citing Doc. 41 at 23, Exhibit

3, Bureau of Prisons Health Services, Health Problems).

       Defendant also admits he has already contracted COVID-19, Doc. 39 at 19, and records

indicate he was entirely asymptomatic at the time of his testing and throughout his isolation period.

See Doc. 41 at 10 (citing Doc. 41, Exhibit 3, Bureau of Prisons Health Services, Clinical

Encounter). But Defendant nevertheless points to a handful of disparate cases and sources which
                                                 6
           Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 7 of 10




suggest that a person who has contracted COVID-19 may not be immune to the virus for the rest

of his life.3 While it may be true that catching COVID-19 does not result in lifelong immunity for

some individuals, the Court takes notice of various sources which agree with the Government that

reinfection is quite unusual. Sharpless, Norman, M.D., SARS-COV-2 ANTIBODIES CAN PROTECT

FROM   REINFECTION, NCI STUDY SUGGESTS, Cancer.gov (Dec. 21, 2020) (“reinfection appears to

be     relatively      rare     .     .    .”)       (https://www.cancer.gov/news-events/cancer-currents-

blog/2020/coronavirus-antibodies-protect-against-future-infection) (last accessed Mar. 23, 2021);

REINFECTION WITH COVID-19, CDC (Oct. 27, 2020) (“Cases of reinfection with COVID-19 have

been     reported,     but     remain      rare.”)     (https://www.cdc.gov/coronavirus/2019-ncov/your-

health/reinfection.html) (last accessed Mar. 23, 2021). Furthermore, the Court is unconvinced that

the risk of reinfection, if any, is enough to constitute an “extraordinary” reason when the

underlying speculative risk of contracting COVID-19 is already insufficient under § 1B1.13, cmt.

n.1(A). See United States v. Cabrera, 2020 WL 2549941, at *4 (C.D. Ill. May 19, 2020) (“Because

Defendant Cabrera remains asymptomatic despite testing positive for COVID-19, the risk of him

suffering severe complications from the virus is significantly diminished compared to others in the

BOP who have either not contracted the virus or who have contracted the virus and exhibited

symptoms or complications.”); United States v. Pinkston, 2020 WL 3492035 (S.D. Ga. June 26,

2020) (relief denied to 70-year-old inmate who recovered after hospitalization for COVID-19, and

other conditions were controlled); United States v. Reece, 2020 WL 3960436, at *6 (D. Kan. July

13, 2020) (denying release for 61-year-old who suffers from hypertension, transient ischemic

attacks, and chronic kidney disease who recovered from COVID-19 and remained asymptomatic.)


3
  See, e.g., EPISODE 18, IMMUNITY AFTER RECOVERY FROM COVID-19, WHO (Dec. 23, 2020) (“[W]e do have clues
from other coronaviruses, that it will not be a lifelong immunity.”) (https://www.who.int/emergencies/diseases/novel-
coronavirus-2019/media-resources/science-in-5/episode-18---covid-19---immunity-after-recovery-from-covid-19)
(last accessed Mar. 23, 2021); United States v. Smith, 2020 U.S. Dist. LEXIS 237539, at *9 (W.D. Va. 2020) (“[I]t is
not certain that Smith is immune from the virus.”).
                                                          7
           Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 8 of 10




        Under the catch-all provision of § 1B1.13, Defendant’s argument also fails. Section

1B1.13, cmt. n.1(D) states that release may be appropriate based on “other reasons,” that is,

“extraordinary and compelling reason[s]” either by themselves or in combination with a

defendant’s medical condition. Upon review of Defendant’s Motion, the foundation of which is

Defendant’s age and health conditions,4 the Court finds no “extraordinary” circumstance

warranting a sentence reduction over COVID-19 fears, particularly when Englewood appears to

be undergoing extensive measures to manage COVID-19.5

        With regard to Defendant’s claim that his elderly wife is suffering from multiple serious

medical conditions and frequent falls, Defendant has failed to show that he is the only viable option

to care for his wife. See § 1B1.13 cmt. n.1(C)(ii) (An extraordinary and compelling circumstance

may include “the incapacitation of the defendant’s spouse or registered partner when the defendant

would be the only available caregiver . . .”); see also United States v. Delgado-Montoya, 2020 WL


4
  For cases in which medical conditions, even medical conditions claimed by the CDC to augment the symptoms of
COVID-19, have been deemed neither extraordinary nor compelling, see United States v. Baca, 2020 WL 5369078
(D.N.M. 2020) (finding that hepatitis C was not extraordinary or compelling, though the CDC declared that anyone
with underlying condition, including liver disease, “might be at a higher risk of illness from COVID-19,” and
effectively that “every disease and disorder could magnify COVID-19’s effects.”) (J. Browning); United States v.
Gaskin, 2020 WL 6799014 (D.N.M. 2020) (finding that a defendant with diabetes and hypertension did not have
extraordinary or compelling justification for release because his fears were speculative and there was no outbreak of
COVID-19 at his facility) (K. Riggs); United States v. Olsson, 2020 WL 6869979 (N.M.D. 2020) (finding that
defendant with chronic kidney disease, heart failure, diabetes and hypertension did not demonstrate extraordinary and
compelling circumstances) (K. Riggs); United States v. Delgado-Montoya, 2020 WL 4934308 (D.N.M. 2020) (finding
that defendant’s COVID-19 risk factors were insufficient to establish extraordinary or compelling justification for
release because, though the risk factors were present, Defendant’s illness absent an infection of COVID-19 had been
managed at the prison facility) (K. Gonzales). The Court is aware that some courts throughout the United States have
chosen to release inmates due, in part, to COVID-19, but here, Defendant merely theorizes that another so-called
“wave” of COVID-19 will infect the prison. Additionally, Defendant has only served a small portion of his sentence.
See United States v. Rodarmel, 2020 WL 2840059, at *2 (D. Kan. 2020) (noting that many cases in which a court
granted compassionate release on the partial grounds of COVID-19 involved “defendants [which] had an extremely
short term (five months or less) left on their sentences[.]").
5
  As the Government notes, “among the many other actions it has taken, the BOP requires any and all visitors to its
prisons to wear appropriate face coverings and undergo symptom screening; has restricted inmates’ and staff members’
movements to maximize social distancing; places inmates in quarantine and medical isolation when necessary;
mandates hand-washing and other cleaning measures at certain points throughout the day; and has implemented other
advanced health-screening measures for inmates and staff alike (for example, testing people for COVID-19 and
frequently taking their temperatures)” (citing BOP COVID-19 Modified Operations Plan (Nov. 25, 2020)
(https://www.bop.gov/coronavirus/covid19_status.jsp). Defendant contends that Englewood’s handling of COVID-19
is inadequate, but his complaints run afoul of the record. For example, Defendant states that Englewood conducts
“symptomatic only” COVID tests, but the fact that he tested positive without symptoms wholly undermines this claim.
                                                         8
           Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 9 of 10




4934308, at *11 (D.N.M. 2020) (denying compassionate release when Defendant’s daughter

needed care because Defendant failed to explore reasonable options or evidence that someone else

was unable to care for the daughter). Indeed, Defendant has claimed that his children will not care

for her, but has not claimed that he or his wife have explored alternative means of adult care. See

United States v. Delgado-Montoya, 2020 WL 4934308, at *11 (D.N.M. 2020) (denying a

defendant’s release to care for daughter when defendant did not explore reasonable options for

care). The Court is likewise unconvinced that his wife’s medical problems and risk of falling is

compelling given the circumstances, as (1) Defendant has not shown that if released, he poses no

risk of bringing COVID-19 to his wife, who is older and has health conditions that put her at a

higher risk than himself, and in fact the Motion implies that he does pose this risk, and (2)

Defendant failed to show sufficient concern for his wife while engaging in multiple serious crimes

involving the sexualization of children during their relationship, crimes which ultimately resulted

in lengthy confinement.

        IV.      Danger to the Community

        The most convincing position set forth in Defendant’s Motion is his argument that he does

not pose a danger to the community under § 3142(g).6 In light of his age and non-violent history

in spite of his predilection for child pornography, it may be the case that he poses little risk of

physical danger to individuals in the community if released. However, because the Motion fails

otherwise under 18 U.S.C. § 3553(a) and § 3582(c)(1)(A), the Court need not make this

determination.




6
 Defendant was arrested in 1997 for Battery on a Household Member, but the case was dismissed and is therefore
not probative of the issue of Defendant’s potential danger to the community.
                                                       9
         Case 1:15-cr-02491-WJ Document 42 Filed 03/26/21 Page 10 of 10




                                       CONCLUSION

       The Motion fails in light of the Court’s analysis of the factors set forth in 18 U.S.C. §

3553(a). Furthermore, Defendant only articulates a speculative fear of COVID-19, and has not

demonstrated that his conditions diminish his ability to provide self-care under the applicable

policy statement of USSG § 1B1.13, cmt. n.1. For the reasons set forth in this Memorandum

Opinion and Order, Defendant’s Motion to Reduce Sentence is hereby DENIED.

       IT IS SO ORDERED.

                                            _________________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                              10
